Case 1:19-cr-20403-KMM Document 1 Entered on FLSD Docket 06/25/2019 Page 1 of 10



                          U N IT ED STA TES DISTRIC T C O U RT
                          SO U TH ER N DISTRIC T O F FLO R IDA

                            No. lq-'3I:tl-: t)
                                             '
     UN ITE D STA TES O F A M ER ICA

     V.

     M Atlltlc lo c o ltllo B A ,
     x Ax Av lIso lols LO PE Z-N IEVE s,A N D
     M IG UEL A N G EL ZA M BR AN A -O JED A ,

                         D efendants.


                                C RIM IN A L CO VER SH EE T


      1.   D id this m atter originate from a m atter pending in the Central Region of the
           United States Attorney's Office prior to August 9,2013 (M ag.Judge Alicia
           Valle)? Yes X No
           D id this m atter originate from a m atter pending in the N orthern Region of the
           United States Attorney's Office priorto August8,2014 (M ag.Judge Shaniek
           M aynard)? Yes X No

                                        Respectfully subm itted,

                                        A RIAN A FAJA RD O OR SHA N
                                        UN ITED STA TES A TTORN EY


                                BY :
                                        S       A IE H      ER
                                        A ISTA N T UN ITED STA TES A TTORN EY
                                        Florida BarN o.92765
                                        99 N E 4th Street
                                        M iam i,Florida 33132
                                        Tel:(305)961-9065
                                        Email:Stephanie.l-lauser@ usdoj.gov
 Case 1:19-cr-20403-KMM Document 1 Entered on FLSD Docket 06/25/2019 Page 2 of 10


AO 91(
     '
     Rev.ll/11) CriminnlComplaint

                                U NITED STATES D ISTRICT COURT
                                                        forthe
                                             Southern DistrictofFlorida

               United StatesofAmerica
                           V.
 Maurici
       o CORDOBA,XaxaviIsolis LOPEZ-NIEVES,
                                                                 casexo lq iyJâ2z1.ee'.
      and MiguelAngelM MBRANA-OJEDA,



                      Dqfendantls)

                                          C RIM IN A L CO m LM N T
        1,thecomplainantin thiscase,state thatthefollowing istrueto thebestofm y knowledgeand belief.
Onoraboutthedatets)of June12,2019throughJune22,2019 in thecounty of                      Miami-Dade            in the
   Southern Districtof         Florida       ,thedefendD tts)violated:
        CodeSection                                             OffenseDescription
21U.S.C.j841(a)(1)                       Possessi
                                                onwithIntenttoDistribute aControlledSubstance
21U.S.C.j846                             Conspiracyto Possesswi
                                                              th IntenttoDistributeaControlledSubstance




        ThiscriminalcomplnintLsbmsed on thesefacts'
                                                  .
See attached affidavit.




        V Continuedontheattachedsheet.

                                                                                  Complainant'
                                                                                             ssf
                                                                                               gnfz/lfre

                                                                          Adrian Betancourt,SpecialAgent,DEA
                                                                                  Printednameand title

Swom to beforem eatld signed in my presence.

Date:         06/24/2019
                                                                                    Jh#gc'
                                                                                         slfp ltz/lfrc

City and state:                     Mi
                                     ami,Fl
                                          orida                             M agistrate Judge Lisette M.Reid
                                                                                  Printednameand title



                                                                                                                        N
Case 1:19-cr-20403-KMM Document 1 Entered on FLSD Docket 06/25/2019 Page 3 of 10



                         AFFIDAVIT IN SUPPORT OF COM PLAINT

         1,Adrian Betancourt,being firstduly sw orn,hereby depose and state as follow s:

                       IN TR O D U CTIO N A N D A G EN T BA C K G R O U N D

                l am a SpecialA gent w ith the United States Drug Enforcem ent A dm inistration

  (ûûDEA''),DepartmentofJustice,and1havebeen soemployedsineeM arch2010.Priortojoining
  the D EA ,lw asa FederalA irM arshalforeightyearsand a Detention & Rem ovalOfficerw ith the

  Im m igration and N aturalization Service for one year.Ihave com pleted in excess of640 hours of

  BasicAgentTraining attheUnited StatesJusticeTraining Center,DEA,located in Quantico,
  V irginia.1 have been trained in techniques dealing w ith the unlaw ful distribution of narcotics,

  possession and/or m anufacture w ith intent to distribute controlled substance, use

  com m unication facilities to conduct narcotics transactions, and associated conspiracies, in

  violation ofTitle 21,United StatesCode.lnm an investigative or1aw enforcem entofficerofthe

  UnitedStateswithinthemeaningofSection2510(7)ofTitle18,UnitedStatesCode,Section2516.
                Based on m y training and experience and the factsas setforth in this affidavit,l

  respectfully subm itthatthere isprobable cause to believe that,in orarotm d June 2019,in M inm i-

  D ade County,in the Southern D istrid ofFlorida,M auricio C O RD O B A ,X axavilsolisLO PEZ-

  N IEVE S, and M iguel Angel ZA M BR AN A-O JED A know ingly engaged in a conspiracy to

  possessand distributecocaine,in violation ofTitle 21,United StatesCode,Sections841(a)(1),
  and 846.

                The inform ation contained w ithin this affidavit is based upon m y personal

  observations,training,and on inform ation related to m e by other law enforcem ent officers and

  investigators.The inform ation herein also isbased infonnation provided by aDEA confidential

  source ($1CS''),and a review ofaudio recordingsmade by devicesthatwere used during the
Case 1:19-cr-20403-KMM Document 1 Entered on FLSD Docket 06/25/2019 Page 4 of 10



  investigation.The C S has proven reliable and has assisted in other Federaland State narcotics

  investigations. The CS's inform ation has been corroborated throughout this and other

  investigations.Thisaffidavitis intended to detailsufficientprobable cause forthe com plaint,and

  doesnotsetforth allofm y know ledge aboutthism atter.

                                      PR O BAB LE CA U SE

         4.     On oraboutJune 10,2019,the C S infonned agents thatC O RD O BA had access to

  a cocainesource ofsupply ($1SOS'')from Puerto Itico,and thatCORDOBA wasinterested in
  purchasing kilogram s ofcocaine from the SO S on regular basesto distribute in South Florida.ln

  addition,the CS infonned agents that C O R DO BA w as interested in m eeting the CS because

  C O RD O BA did nothave clients to purchase the cocaine,and w anted the CS to broker and find

  clientsto purchase the cocaine.

         5.     O n June 13,2019,atthe instruction of agents,the CS m etw ith CO R D O BA and

  J.S. at C O RD O BA 'S residence in M inm i Beach, Florida. J.S. coordinated the m eeting, and

  introduced the C S to C O R DO BA .The CS w asequipped with a digitalaudio recording device to

  record audio ofthe m eeting.The follow ing sum m ary ofthe June 13,2019 m eeting is based upon

  inform ation provided by the CS and review of the audio recording from the m eeting. Unless

  otherwise noted,the below -described conversations betw een the C S and C O RD O B A ,are not

  verbatim ,butratherare setforth in sum and substance.

         6.     On the audio recording of the June 13,2019 m eeting,C O R D O BA can be heard

  m aking referencesto ttounces,''ûtkilogramsv''and Etunits.''Based on my training and experience,I

  am aw are that dnlg traffickers do not usually refer to cocaine explicitly, and typically use

  abbreviations,code words,and unitsofmeasurem entto deseribe eocaine.Based on my training

  and experienceandknow ledge ofthisinvestigation,1believethatCORDOBA used ççkilogram s''
Case 1:19-cr-20403-KMM Document 1 Entered on FLSD Docket 06/25/2019 Page 5 of 10



  and Elunits''to referto kilogram sofcocaine.ln addition,dlzring the June 13,2019 m eeting,the C S

  refen'edtococaineasLsericon''which,basedonmytrainingandexperienceandknowledgeofthis
  investigation,lam aw are isa Spanish slang w ord forcocaine.

         7.      D uring the June 13,2019 m eeting,C O R DO BA infonned the C S thathehad a SOS

  for Sçkilogram s,'' and that he w as able to obtain ççkilogram s'' on w eekly bases to distribute.

  CORDOBA describedthe SOS asawoman from Puerto Rico.CO RDOBA expressed hisneed to

  find buyers,and hispreference forabuyerw ho w aswilling and able to distribute ûkkilogram s,''not
  tûou nces.''During the m eeting,the CS proposed to buy tw o ttkilogram s''from   CO R D O BA on a

  w eekly base,and C O R DO BA agreed.ln addition,CO RD O BA inform ed the CS thathisSO S was

  charging him U.S.$30,000 per kilogrnm butthathe was trying to get a lowerprice.The CS
  inform ed CORDOBA thathe/sheeould pay CORDOBA up to U .S.$32,000 perkilogram sinee
  the CS w asgoing to sellthe kilogram sof cocaine in the innercity to traftickers ofcrack cocaine.

  Based on m y training and experience,lam aware thatthe streetvalue ofcocaine isfrom the m id-

  $20,000rangetothelow $30,000 rangein the South Floridaarea.

         8.     D uring the June 13, 2019 m eeting, C O R D O BA w ent into another room , and

  returned w ith whatappeared to the C S to be a bag ofcocaine.C O R D O BA offered cocaine to both

  the CS and J.S. for consum ption, and C O R DO BA and J.S. tried sam ples of the cocaine.

  CORDOBA also used adye-pack tield testkitto dem onstratethepurity ofthecocaine.

         9.     C O R D O BA told the C S that CO RD O BA w ould pay his SO S for tw o kilogram s

  ofcocaine on June 14,2019 orJune 15,2019,and thatthe SOS w ould deliverthe tw o kilogram s

  ofcocaine to CO R D O BA on June 19,2019.

         10.    O n June 19,2019,C O R D O BA infonned the CS that he w ould receive the two

  kilogram sofcocaineon the nightofJune20,2019,andwouldbeready to deliverthem to the CS.
Case 1:19-cr-20403-KMM Document 1 Entered on FLSD Docket 06/25/2019 Page 6 of 10



  A ttheinstruction ofagents,theC S ultim ately scheduled to purchase the cocainefrom C O R DO BA

  on June 22,2019 atapproxim ately 1:00 p.m .in a M iam iBeach parking lot.

                On June 21,2019,atthe instruction ofagents,the CS senta photograph ofa bundle

  of$20 notesto CORDOBA viaW hatsApp.
         12.    On June 22, 2019, 1aw enforcem ent established surveillance at the parking lot

  where the CS and C O R D O BA agreed to m eet.C O R BO BA arrived atthe parking lotdriving a

  silver Land Rover, which law enforcem ent determ ined w as registered to CO RD O BA 'S w ife,

  D .J.C .C O RD O BA parked nextto the C S'svehicle,gotoutofhisvehicle w ith a black duffelbag,

  and entered the CS'svehiclethrough thefrontpassenger side door.W hile inside the CS'svehicle,

  CO R D O BA retrieved a w hite plastic Sprintbag from the black duffelbag,and gave itto the C S.

  Thew hite Sprintplastic bag contained tw o brick shaped w hite substances,each w rapped with clear

  cellophane.CO RD O BA asked the CS ifthe photograph the CS had senthim the day before w as

  them oney,and theCS said yes.CORDOBA asked why they were all$20 notes,and theCS told
  him that$100 noteswereeasierto track.The CS then pretended likehe/shehad toplacea callto
  have the m oney delivered,butinstead placed a callto 1aw enforcem ent,as instructed by agents.

  Law enforcementthen placed CORDOBA into eustody,and seized the suspected cocaine.A

  subsequentfield testofeach brick confinued the substance contained cocaine.

         13.    C O R D O BA gave a vost-M iranda statem ent,consented to a search ofhis phone,

  and agreedto cooperatew ith agents.C O R D O BA identified LO PE Z-N IEV ES asthew om an from

  Puerto Rico w ho w asthe SOS.C OR D O B A stated thatafterhe m etw ith the CS on June 13,2019,

  he contaded LO PEZ-NIEVES and ordered two kilogram s of cocaine.CORDOBA stated that

  LOPEZ-NIEVES sold him each kilogram ofcocaine for$28,000,and required aportion ofthe
  paym ent up front. CO RD O BA stated that, on June 14, 2019, LO PEZ-NIEV ES and
Case 1:19-cr-20403-KMM Document 1 Entered on FLSD Docket 06/25/2019 Page 7 of 10



  ZA M BR AN A -O JED A drove to his residence to collect the first installm ent paym ent. On

  CO R D O BA 'Sphonetherew asa m essageon June 14,2019 at2:23 p.m .from LO PEZ -N IEV ES'S

  phone,in which she stated shew asin the lobby ofC O R D O BA 'Sapartm entbuilding.CO R D O BA

  stated that,on June 14,2019,he m etw ith LO PEZ-N IEVE S and ZA M BR ANA -O JEDA inside a

  vehicle,and thathe gave LO PEZ-NIEVES and ZAM BR ANA-OJEDA $28,000 in cash,which
  they both counted in frontofhim .

         14.     C O R DO BA also stated that, on June 21, 2019, LO PEZ-N IEV E S and

  ZA M BR AN A -O JED A m ade tw o deliveries athisapartm entbuilding ofone kilogram ofcocaine

  each tim e.C O R D O BA told law enforcem entthatC O R D O BA and LO PEZ-NIEV ES agreed that

  once CO R D O BA sold the tw o kilogram sto the CS on June 22,2019,they w ould m eetagain that

  sam e day at C O R DO BA 'S residence so that C O R D O BA could pay LO PEZ-N IEV ES the

  rem aining m oney due for the tw o kilogram s.

         15.     On June 22,2019,at approxim ately l:36 p.m .,C O R D O BA received a m essage

  from LO PE Z-N IEV ES saying thatshe w as in the area and to letherknow once he w asdone.

                A t the direction ofagents, CO R D O BA responded to L O PEZ-N IEVE S thatthe

  transaction w entw ell,and thathe w asready to deliverthe rem aining m oney to her.CO R D O BA

  dired ed LO PE Z-NIEV ES to drive inside the parking garage at his residence and park near

  parking area P3.

         17.    Law enforcem entestablished slzrveillance atthe parking garage.Atapproxim ately

  3:05 p.m .,agentsobserved a black Ford Explorer,occupied by a male driver,lateridentitied as

  ZAM BR AN A -O JED A ,and a fem ale passenger,later identified as LO PEZ-N IEV ES,pullinto

  the P3 area ofthe parking garage.At approxim ately 3:09 p.m .,CO RD O BA reeeived a m essage

  from LO PEZ-N IEV ES stating,ûClam here.''Soon after,agents observed the Ford Explorerleave
Case 1:19-cr-20403-KMM Document 1 Entered on FLSD Docket 06/25/2019 Page 8 of 10



  the P3 area.C O RD O BA then received a phone call,w hich w as placed on speaker phone and

  m onitored by agents,from LO PEZ-N IEVE S.The fem ale on the other end of the conversation

  infonned C O RD O B A thatshe saw a suspiciousvehicle in theP3 area,and instead w anted to m eet

  by the lobby ofthe building.

         18.    Law enforcem ent equipped CO RD O BA w ith a digital audio recorder,and gave

  CO R D O BA abtm dle ofsham U .S.currency to deliverto L O PEZ -N IEVE S.Once inside the Ford

  Explorer, C O R D O BA gave L O PEZ-N IEV ES the sham U .S. currency. C O R D O BA told

  LOPEZ-NIEVES thattheguy hejustdeliveredthetwo kilogramsto wasaseriousbuyer,and
  w anted tw o m orekilogram sforW ednesday.L O PEZ-N IEVE S replied by saying çsforW ednesday,

  two m ore,OK .''LO PEZ -N IEV ES asked C O R D O BA how m uch w as in the bundle ofcash,and

  CORDO BA replied,$28,000.LOPEZ-NIEVES askedCORDOBA ifshewasgoingto getsome

  m oney upfront for the next order,but then stated that she w ould figure it out.ZAM BR ANA -

  O JED A spoke little during the m eeting.CO R D O BA exited the vehicle,and law enforcem ent

  continued surveillance on the Ford Explorer.

                Law enforcem entstopped the Ford Explorer outside of C O R D O BA 'S apm m ent

  building on a public road.Both the driver,ZA M BR ANA -O JE DA ,and the passenger,LO PEZ-

  N IEV ES, exited the Ford Explorer. ZA M B M N A -O JED A w as detained. LO PEZ-N IEVE S,

  w hilebeing confronted by an agent,reached back into thevehicle,grabbed the sham U .S.currency

  thatw as given to herby CO RD O BA ,and threw the sham U .S.currency outofthe car.LO PEZ-

  N IEV ES then forcefully re-entered the Ford Explorer through the passenger side,and clim bed

  into the driver's side of the vehicle. She then attem pted to drive aw ay while an agent tried to

  physically stop her.LO PEZ-N IEV ES crashed the Ford Explorer into a city bus in front ofher,



                                                 6
Case 1:19-cr-20403-KMM Document 1 Entered on FLSD Docket 06/25/2019 Page 9 of 10



  and then tried to reverse,before an agentremoved the key from the vehicle's ignition. Law

  enforcem entthen detained L O PEZ-N IEVE S.

                 Post-M iranda, L O PEZ-N IEV ES gave consent to search her phone. Law

  enforcem ent confirm ed that C O R DO BA and LO PEZ -N IEVE S had been m essaging w ith each

  other since atleastas early as June 12,2019.The m essagesbetw een CO R D O BA and LO PEZ-

  NIEV ES corroborated the tim eline of setting up the dealas explained to law enforcem entby both

  the C S and C O RD O BA .The m essages between C O R D O BA and LO PE Z-N IEV ES contained

  referenceto ttK ,''lûcosos,''ç$g,''and E$gramos.''Based on m y training and experience and know ledge

  ofthis investigation,1 believe that LO PEZ-N IEV E S and C O R D O BA used :ûK 5''incosos,''Ctg,''

  and Gngramos''to referkilogram s and gram sof cocaine.

                 ZA M BR ANA -O JED A also gave a posL-M iranda statem ent, during w hich he

  described how he and LOPEZ-NIEVES purchased approximately one kilogram ofcocaine for

  $23,000 in Puerto Rico,mailed itto apostoffice box in M iami,flew from PuertoRico to M iami,
  retrieved the cocaine from the postoffice box,w entto a hotelroom in D oral,Florida,and cutthe

  approxim ate one kilogram ofcocaine into tw o kilogram s.ZA M BR AN A-O JEDA also claim ed to

  have sentthe m essagesfrom L O PEZ-N IE VE S'phone to C O R D O BA .




                       gTHIS SECTION INTENTIONALLY LEFT BLANK)
Case 1:19-cr-20403-KMM Document 1 Entered on FLSD Docket 06/25/2019 Page 10 of 10



                                          CO N CLU SIO N

          22.    Based on the foregoing,Irespectfully subm itthatthere isprobable causeto believe

   thatM auricio C O R DO BA ,X axavilsolis LO PEZ-N IEV ES,and M iguelA ngelZA M BR ANA -

   O JED A know ingly engaged in a conspiracy to possessand distribute cocaine,in violation ofTitle

   21,UnitedStatesCode,Sections841(a)(1),and846.
   FU RTH ER A FFIA N T SA YETH N A U GH T.




                                                         A drian Betancourt,SpecialA gent
                                                         Dnzg EnforcementAdministration

   Sw orn to and subscribed before m e
   this 24th day ofJune,20l9.



   HON OM BLE LISETTEM .R EID
   U N ITED STA TES M AG ISTRA TE JU D GE
   SO U TH ERN D ISTRICT OF FLORIDA

                                                 +




                                                     8
